Citation Nr: 1730238	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for foot disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Shannon Brewer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  The Veteran requested a Board hearing via video conference in a June 2016 correspondence.  A pre-hearing conference on this case was held with the Veteran's attorney and the undersigned in June 2017.

The issue of entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disability, and for foot disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record reflects that the Veteran's current acquired psychiatric disabilities were at least as likely as not caused by or related to the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, namely depression and anxiety, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disability is due to disease or injury, which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).

The Court of Appeals for Veteran Claims (Court) has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (requiring a diagnosis of a mental disorder to conform to the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5)). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(f).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1). 

Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396.

The Veteran has past diagnoses of PTSD and depressive disorder.  The Veteran only has a private DSM V diagnosis of PTSD, and the Veteran's reported stressors are not related to combat.  Although his stressors are not verified by service records or credible evidence other than the Veteran's testimony, he meets the current disability requirement for the purposes of service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran contends that his currently diagnosed acquired psychiatric disorders were caused by service.  The Veteran reports being threatened and harassed by other service members as retaliation, and having fear from participating in dangerous convoys.  

The Veteran's service treatment records were found to be unavailable in a September 2009 formal finding.  Reserve treatment records from 2003 and 2004 show no complaints of or treatment for mental health issues.  As the Veteran's treatment records are unavailable, there are no "noted" disorders upon entrance, and the Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2015).  

VA treatment records from shortly after service, first dated May 2007, showed that the Veteran had returned from Kuwait, and reported sleep disturbance and depression.  A June 2007 physical examination, he had a guarded affect.  The Veteran reportedly had a positive PTSD screen to include reports of depression, but it was noted as a false positive.  However, September 2007 records show that the Veteran reported having become more irritable and short tempered since joining the Navy, particularly since Kuwait.  However, the Veteran was diagnosed with a mood disorder.  Later, in June 2009, the Veteran was diagnosed with PTSD and depressive disorder, noting that symptoms of depression and irritability began in Kuwait due to the Veteran's fear for his own life.  Due to these symptoms, the Veteran reported drinking heavily, resulting in DUI.  The Veteran reports having reported service members for wrongdoing in service, and suffering backlash from which he felt distraught, angry, and unable to sleep. 

While a VA examiner in December 2009 opined that the Veteran does not have a mental disorder related to his military service, the examiner does not address the Veteran's diagnosis of depressive disorder, and provides no rationale as to why that diagnosis, continued on examination, was not related to service.  The exact same error was made by the August 2012 VA examiner, whose opinion did not address any disability other than PTSD.  Thus, these examiner's reports are not probative with regard to the determination of whether it is at least as likely as not the Veteran's acquired psychiatric disabilities are related to service.  

In contrast, a private psychiatric evaluation from August 2015 diagnoses the Veteran with PTSD under DSM V, and attributes the Veteran's PTSD and depression to active duty service in Kuwait.  The Board affords greater probative weight to this medical professional's opinion, as he properly addresses the Veteran's depressive disorder and attributes it to service, providing the rationale that the depression was an emotional reaction to stressors such as dangerous nighttime convoys.

After review of the probative evidence of record, the Board finds that the evidence is at least in equipoise as to whether it is at least as likely as not that the Veteran's psychiatric disabilities were caused by or related to service.  The Veteran entered service in sound condition, and a month after returning from Kuwait, he began reporting depression and symptoms of PTSD.  Thus, entitlement to service connection for an acquired psychiatric disorder is granted.  Gilbert v. Lewinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disability, diagnosed as depression and anxiety, is granted.


REMAND

The issue of entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disability must be remanded for further development before a decision may be made on the merits.

The Veteran has a current disability of sleep apnea.  The Veteran contends that his sleep symptoms began during service, and his wife has stated that she first noticed the Veteran's reported loud snoring when he returned from deployment.  The Veteran also states that he believes his sleep apnea may be related to his psychiatric condition.  As noted above, the Veteran's service treatment records are unavailable.  His medical records prior to active service show no signs of sleep apnea, and he was presumed sound on entry to service.  The Veteran first reported sleep disturbance in June 2007, just two months after separation from service.  Thus, in view of the Veteran's assertions of having sleep problems in service, the proximity of his complaints to his separation from service, and the Veteran's current disability, the Board finds that he should be afforded a VA examination and nexus opinion that includes consideration of the documentation contained in the record.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, to date the Veteran has not been afforded a VA examination to determine whether he has foot disability that is related to or had its onset in service.  As such, a remand for a VA examination is necessary.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit a statement from himself and others who may have first-hand knowledge of any in-service and post-service sleep and foot problems, 

2.  Schedule the Veteran for an appropriate VA examination to determine the likely etiology of his sleep apnea and foot disability.  The record, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must confirm that the electronic record was reviewed in the examination report.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.

The examiner must opine as to whether it is at least as likely as not that the Veteran's sleep apnea and foot disability developed in service, or is otherwise causally or etiologically related to service.

The examiner must also opine as to whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected psychiatric disabilities.  If so, the examiner should identify the baseline level of the specific disability and the degree of disability due to aggravation.

As to his foot disability, the examiner must opine as to whether he has a foot disability that is related to or had its onset in service.

A complete rationale should accompany any conclusion reached.

2.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted for sleep apnea.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


